 


110 HRES 1369 EH: Recognizing nongovernmental organizations working to bring just and lasting peace between Israelis and Palestinians.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1369 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Recognizing nongovernmental organizations working to bring just and lasting peace between Israelis and Palestinians. 
 
 
Whereas the Israeli-Palestinian conflict has cost many innocent lives and continues to bring terrible suffering to both peoples; 
Whereas despite the ongoing conflict, Israeli and Palestinian individuals and nongovernmental organizations have been working for decades to build bridges between the two peoples, to address humanitarian concerns, and to further the cause of peace; 
Whereas such individuals and nongovernmental organizations that are committed to nonviolence, recognize Israel’s right to exist, and are dedicated to achieving a two-state solution deserve recognition and encouragement to continue their important work; 
Whereas the Israeli-Palestinian conflict is currently at a critical juncture, and sustained progress towards peace depends on the commitment of individuals and organizations that choose dialogue, friendship, and openness; 
Whereas the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) permits the provision of United States assistance to nongovernmental organizations to provide for basic human needs, the protection of basic human freedoms, and the promotion of human rights, nonviolence, and for a just and peaceful reconciliation, provided that such assistance does not knowingly and directly benefit any terrorist organization; 
Whereas the initiatives of these individuals and nongovernmental organizations reflect the tenacity of those with a true commitment to peace, mutual respect, and coexistence, and demonstrate the real impact that such people can make on the lives of individuals and communities; and 
Whereas such initiatives build hope and trust among both peoples and can help pave a path to peace: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the vital role of nongovernmental organizations in peace-building efforts between Israel and Palestinians, and encourages them to remain steadfast in their commitment to nonviolence, recognition of Israel’s right to exist, dedication to achieving a two-state solution, and work toward building trust and cooperation between the two peoples; 
(2)applauds the tireless work of these individuals and nongovernmental organizations, and urges them to continue their efforts; 
(3)acknowledges and encourages the important efforts and support that these nongovernmental organizations, religious organizations, and individuals committed to peace and nonviolence contribute to these initiatives; 
(4)affirms the importance of United States support to nongovernmental organizations that provide humanitarian aid and work for democracy, human rights, and peace and reconciliation between Israelis and Palestinians; and 
(5)urges Israeli and Palestinian leaders to embrace the spirit of nongovernmental peace builders toward achieving a just and lasting peace. 
 
Lorraine C. Miller,Clerk.
